Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 01/28/2020
2.	New Claims 6, 7, and 8 were added, which are supported by Page 1, Paragraph [0001] and Page 4, Paragraph [0015], of the specification as originally filed.
	Thus, no new matter is presented at this time.

Claim Objections
3.	Claims 3 and 6 are objected to because of the following informalities:  
	As to Claims 3 and 6: The applicants are advised to replace the claimed phrase “wherein 0.1 to 2.0 parts by weight of sulfur-based vulcanizing agent is further contained” with the new phrase “wherein the composition further contains 0.1 to 2.0 parts by weight of sulfur-based vulcanizing agent based on 100 parts by weight of the ultracold-resistant acrylic rubber” which is consistent with Page 4, Paragraph [0015] of the present specification.
Appropriate correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of JP 33826761 (hereinafter referred to as “JP ‘676”) in view of Tsuda (US 2015/00352352). 
	The claims are directed to an acrylic rubber composition comprising 5-12.5 parts by weight of silica and 5-15 parts by weight graphite as fillers, based on 100 parts by weight of ultracold-resistant acrylic rubber having a glass transition point Tg of -42 °C or lower.
	According to Page 2, Paragraphs [0009]-[0010] and Page 5, Paragraph [0019] of the present specification, an example of an ultracold-resistant acrylic rubber having a Tg of -42 degrees Celsius or lower is a halogen-containing acrylic rubber commercially available under  Noxtite PA-404N which is known to have a Tg of -42 degrees Celsius. 
	As to Claims 1 and 2:  JP ‘676 teaches a halogen-containing acrylic rubber composition (Paragraph [0001]) comprising 100 parts by weight of a halogen-containing acrylic rubber, including Noxtite PA-404N3 (Paragraph [0013]), which according to applicants correspond to the 
	While JP ‘676 teaches the addition of fillers for various sealing materials and vulcanization-molding materials, including oil seals (Paragraphs [0009] and [0013]), they do not specify their fillers as including the claimed silica and graphite fillers, and their particular amounts required by the present claims. 
	 Nevertheless, Tsuda, like JP ‘676, discloses acrylic rubber based compositions for sealing purposes (Paragraph [0009] of Tsuda).  Tsuda also discloses employing a reinforcing material, such as silica, and a solid lubricant, such as graphite, to its acrylic rubber based composition (Paragraph [0037]).  Tsuda further discloses that the addition amount of each of the reinforcing material and solid lubricant may vary depending on the required properties (Paragraph [0041]).  Moreover, Tsuda discloses using solid lubricant, e.g., graphite, in the amount of 10-20 wt. % based on 100 wt. % of acrylic based rubber (which overlaps with the claimed  5-15 parts by weight of graphite) to impart improved wear resistant properties (Paragraph [0039]).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to add optimum or workable amounts of silica and graphite fillers taught by Tsuda in the acrylic rubber based composition discussed in JP ‘676, with a reasonable expectation of successfully using the same for sealing materials and providing the same with advantageous properties.	

5.	Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of JP 3382676 (hereinafter referred to as “JP ‘676”) in view of Tsuda (US  as applied to claims 1 and 2 above, and further in view of FURUKAWA (WO 2015/170668; utilizing US 2017/0190868 as its English equivalent).
	It is noted that FURUKAWA (WO 2015/170668) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely, US 2015/0035235 since WO 2015/170668 is in Japanese.  
	The disclosures with respect to JP ‘676 and Tsuda in paragraph 4 are incorporated here by reference.  
While JP ‘676 discloses the addition of vulcanizing agent to its rubber composition (Paragraph [0009]), they do not specify their vulcanizing agent as including the claimed sulfur-based vulcanizing agent and its particular amount required by claims 3 and 6.  They also do not specifically mention using their acrylic rubber based composition for vulcanization molding of bonded piston seals required by claims 4 and 7.  
Nevertheless, FURUKAWA discloses using 0.1-15 parts by weight of sulfur-based
vulcanizing agent in an acrylic rubber based composition for bonded piston sealing, and to provide the same with desired crosslinking (Paragraphs [0027], [0029] and [0037]).  The amount of sulfur based vulcanizing agent taught by FURUKAWA overlaps with the claimed 0.1-2 parts by weight of sulfur based vulcanization agent.  
	 Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amount of sulfur-based vulcanization agent taught by FURUKAWA in the acrylic rubber based composition suggested by JP ‘676 and Tsuda et al., with a reasonable expectation of successfully using the same for bonded piston seals and imparting desired crosslinking a taught by FURUKAWA. 

s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of JP 3382676 (hereinafter referred to as “JP ‘676”) in view of Tsuda (US 2015/0035235) and FURUKAWA (WO 2015/170668; utilizing US 2017/0190868 as its English equivalent).
	It is noted that FURUKAWA (WO 2015/170668) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely, US 2015/0035235 since WO 2015/170668 is in Japanese.  
	The disclosures with respect to JP ‘676 and Tsuda in paragraph 4 are incorporated here by reference.  JP ‘676 and Tsuda disclose vulcanization molding their acrylic rubber based composition (see Paragraphs [0010]-[0012] of JP ‘676 and see also Paragraphs [0106]-[0107] of Tsuda).  However, they do not specifically mention vulcanization molding of their rubber composition to prepare bonded piston seal required by claims 5 and 8.  They also do not specify the sulfur-based vulcanization agent and its particular amount required by the present claims.  
	Nevertheless, FURUKAWA discloses using 0.1-15 parts by weight of sulfur-based
vulcanizing agent in an acrylic rubber based composition for vulcanization molding acrylic rubber based composition to form bonded piston seals with desired properties (Paragraphs [0002], [0009], [0027], [0029] and [0037]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the acrylic rubber based composition suggested by JP ‘676 and Tsuda in a vulcanization molding process with the claimed amount of sulfur-based vulcanizing agent, as taught by FURUKAWA, with a reasonable expectation of successfully forming advantageous bonded piston seals.  

Correspondence

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/28/2020. 
        2 Cited in the IDS submitted by applicants on 01/28/2020.
        3 According to NPL document found at https://unimatec-chemicals.com/wp-content/uploads/unimatec-ACM.pdf (a copy is also attached for record purposes), “NOXTITE PA-404N” has a Tg of -42 degrees Celsius.